SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

800
KA 12-02113
PRESENT: SMITH, J.P., CENTRA, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JAKOTA W. BARNES, ALSO KNOWN AS “KNEES,”
DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered July 13, 2010. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Supreme Court, Erie County, for
further proceedings in accordance with the following Memorandum:
Defendant appeals from a judgment convicting him upon his plea of
guilty of manslaughter in the first degree (Penal Law § 125.20 [1]).
As the People correctly concede, Supreme Court erred in failing to
determine whether defendant, an apparently eligible youth, was
eligible for youthful offender status. Indeed, there was no mention
at the plea proceeding whether he would be afforded youthful offender
treatment. “Upon conviction of an eligible youth, the court must
order a [presentence] investigation of the defendant. After receipt
of a written report of the investigation and at the time of
pronouncing sentence the court must determine whether or not the
eligible youth is a youthful offender” (CPL 720.20 [1]). A sentencing
court must determine whether to grant youthful offender status to
every defendant who is eligible for it because, inter alia, “[t]he
judgment of a court as to which young people have a real likelihood of
turning their lives around is just too valuable, both to the offender
and to the community, to be sacrificed in plea bargaining” (People v
Rudolph, 21 NY3d 497, 501).

     We therefore hold the case, reserve decision and remit the matter
to Supreme Court to make and state for the record a determination
                                 -2-                           800
                                                         KA 12-02113

whether defendant should be afforded youthful offender status.




Entered:   July 3, 2014                         Frances E. Cafarell
                                                Clerk of the Court